Exhibit 10.1

 

DIRECTOR COMPENSATION AGREEMENT

 

THIS DIRECTOR COMPENSATION AGREEMENT (“Agreement”) is made and entered into as
of the effective date of the merger of Virginia Heritage Bank (“VHB”) and
EagleBank (the “Effective Date”), by and among Eagle Bancorp, Inc., a Maryland
corporation (“Bancorp”), EagleBank, a Maryland chartered commercial bank and the
wholly owned subsidiary of Bancorp (the “Bank”), and David P. Summers
(“Summers”).

 

RECITALS:

 

WHEREAS, Bancorp, Bank and VHB have entered into an Agreement and Plan of
Reorganization, dated as of June 9, 2014 (the “Merger Agreement”) pursuant to
which VHB will be merged with and into the Bank (the “Merger”) and Summers will
become a member of the Board of Directors of Bancorp and the Bank;

 

WHEREAS, the Bank believes that the services of Summers as a member of the Board
of Directors of Bancorp and the Bank from and after the closing of the Merger is
important to the continued development of the Bank’s business, including in the
Northern Virginia market, following the Merger;

 

WHEREAS, Summers’ service as a member of the Boards of Directors of Bancorp and
the Bank involves a more substantial commitment of time and effort than would
ordinarily be required as a member of the Board of Directors, and such service
is valuable to the Bancorp and Bank as a result of Summers’ extensive business
and organizational knowledge, judgment, skills, acumen, experience, contacts and
expertise, particularly in connection with the conduct of the business of
managing and operating, and customer and business relations and development for,
banking institutions; and

 

WHEREAS, Bancorp and the Bank desire to continue to receive the benefit of
Summers’ service in the future, and to induce Summers to serve as a Director of
the Boards of Directors of the Bancorp and the Bank and to utilize his
knowledge, judgment, experience, acumen, contacts and expertise on behalf of
Bancorp and the Bank, in accordance with the terms and conditions of this
Agreement; and

 

WHEREAS, Summers desires to serve in such capacities, in accordance with such
terms and conditions;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

ARTICLE 1

SERVICE AS DIRECTOR

 

1.1                               Summers hereby agrees to serve as Director of
the Bancorp Board and Bank Board. Notwithstanding anything to the contrary
contained herein, Summers’s service as Director of Bancorp shall be subject to
his election as a director by the shareholders of Bancorp or appointment as a
director by the Bancorp Board, and Summers’s service as Director of the Bank
Board shall be subject to his election or appointment as a director by Bancorp,
or his appointment as a director by the Bank Board, and nothing contained herein
shall constitute any agreement, understanding or commitment of the Bancorp to,
nominate, appoint or elect Summers, or cause Summers to be nominated appointed
or elected to the Bancorp Board or Bank Board.

 

1.2                               Summers and the Bank expressly acknowledge
that (i) Summers’ services hereunder shall be solely in his capacity as a member
of the Bancorp Board and Bank Board and any committees thereof, and not as an
officer or employee, he shall have no management, supervisory or other
authority, position, status or power as an officer or employee of Bancorp or
Bank; (ii) no employment, partnership or joint venture relationship is created
by this Agreement; and (iii) hereby agree that Summers shall act at all times as
an independent contractor hereunder, is responsible for the conduct of his
business, including the time and

 

1

--------------------------------------------------------------------------------


 

manner in which his services are performed, and (iv) subject to compliance with
his obligations under this Agreement (including but not limited to Sections 4
and 8, and the provisions of the Non-Compete (as defined in Section 9.4)),
Summers shall be permitted to engage in and pursue such simultaneous business,
charitable and civic activities and interests as he may desire.

 

ARTICLE 2

CERTAIN DEFINITIONS

 

As used in this Agreement, the following terms have the meanings set forth
below:

 

2.1                               “Affiliate” means, with respect to any Person,
(i) any Person directly or indirectly controlling, controlled by or under common
control with such Person, (ii) any Person owning or controlling fifty percent
(50%) or more of the outstanding voting interests of such Person, (iii) any
officer, director, general partner, managing member, or trustee of, or Person
serving in a similar capacity with respect to, such Person, or (iv) any Person
who is an officer, director, general partner, member, trustee, or holder of
fifty percent (50%) or more of the voting interests of any Person described in
clauses (i), (ii), or (iii) of this sentence. For purposes of this definition,
the terms “controlling,” “controlled by,” or “under common control with” shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

2.2                               “Bancorp” is defined in introductory paragraph
of this Agreement. If Bancorp is merged into any other Entity, or transfers
substantially all of its business operations or assets to another Entity, the
term “Bancorp” shall be deemed to include such successor Entity for purposes of
applying Article 8 of this Agreement.

 

2.3                               “Bank” is defined in introductory paragraph of
this Agreement. If the Bank is merged into any other Entity, or transfers
substantially all of its business operations or assets to another Entity, the
term “Bank” shall be deemed to include such successor Entity for purposes of
applying Article 8 of this Agreement.

 

2.4                               “Bancorp Board” means the Board of Directors
of Bancorp.

 

2.5                               “Bank Board” means the Board of Directors of
the Bank.

 

2.6                               “Bank Entities” means and includes any of the
Bank, Bancorp and their Affiliates.

 

2.7                               “Bank Regulatory Agency” means any
governmental authority, regulatory agency, ministry, department, statutory
corporation, central bank or other body of the United States or of any other
country or of any state or other political subdivision of any of them having
jurisdiction over the Bank Entities or any transaction contemplated, undertaken
or proposed to be undertaken by the Bank entities, including, but not
necessarily be limited to:

 

(a)                                 the Federal Deposit Insurance Corporation or
any other federal or state depository insurance organization or fund;

 

(b)                                 the Federal Reserve System, the Maryland
Division of Financial Institutions, or any other federal or state bank
regulatory or commissioner’s office;

 

(c)                                  any Person established, organized, owned
(in whole or in part) or controlled by any of the foregoing; and

 

(d)                                 any predecessor, successor or assignee of
any of the foregoing.

 

2.8                               “Competitive Business” means the banking and
financial services business, which includes, without limitation, consumer
savings, commercial banking, the insurance and trust business, the savings and
loan business and mortgage lending, or any other business in which any of the
Bank Entities is engaged or has invested significant resources within the prior
six (6) month period in preparation for becoming actively engaged.

 

2

--------------------------------------------------------------------------------


 

2.9                               “Competitive Products or Services” means, as
of any time, those products or services of the type that any of the Bank
Entities is providing, or is actively preparing to provide, to its customers.

 

2.10                        “Expiration Date” means May 31, 2016 or such later
date in the event that the Term is renewed in accordance with Section 3.1
herein.

 

2.11                        “Person” means any individual or Entity.

 

2.12                        “Termination Date” means the Expiration Date or such
earlier date on which the Term expires pursuant to Section 3.1 or is terminated
pursuant to Article 7, as applicable.

 

Other terms are defined throughout this Agreement and have the meanings so given
them.

 

ARTICLE 3

TERM; NO IMPEDIMENTS

 

3.1.                            Initial Term. The initial term of Summers’s
service hereunder shall commence as of (the Effective Date and shall continue
until the Expiration Date, unless earlier terminated in accordance with the
provisions hereof.

 

3.2                               Term Defined.  For purposes hereof the “Term”
of this Agreement shall be the Initial Term as set forth in Section 3.1, as
extended from time to time, through the Termination Date.

 

3.3                               No Impediments.  Summers represents and
warrants to the Bank that he is not subject to any legal obligations or
restrictions that would prevent or limit his entering into this Agreement and
performing his services hereunder.

 

ARTICLES 4

SERVICES

 

4.1                               Nature and Substance.  During the Term,
Summers shall perform the duties, functions and obligations customarily
associated with a member of a board of directors of an insured financial
institution or financial institution holding company, and such duties,
functions, services or obligations as may be requested from time to time by the
respective Chairman of the Bank Board or Bancorp Board, as the case may be.  In
particular, Such initial additional responsibilities, in the nature of a
Regional Business Development Director, are set forth in Exhibit A attached
hereto and incorporated herein by reference. Summers shall use his business and
organizational knowledge, judgment, skills, acumen, experience, contacts and
expertise in furtherance of the business of Bancorp and Bank, particularly in
connection with the supervision and oversight of the conduct of the business of
the Bank and Bancorp, the development of additional business opportunities for
Bancorp and Bank and the effort to increase shareholder value.

 

4.2                               Performance of Services.  Summers agrees to
devote appropriate attention, skill and efforts to the performance of his
services under this Agreement, and shall use his best efforts and discharge his
obligations hereunder to the best of his ability for and on behalf of Bancorp
and Bank and toward their successful operation.  Summers agrees that, without
the prior written consent of the Chairman of the Board of Bancorp and Bank, he
will not during the Term, directly or indirectly, perform services for or obtain
a financial or ownership interest in any other Entity (an “Outside Arrangement”)
if such Outside Arrangement would interfere with the satisfactory performance of
his duties to Bancorp and Bank, present a conflict of interest with the Bank
and/or Bancorp, breach his duty of loyalty or fiduciary duties to the Bank
and/or Bancorp, or otherwise conflict with the provisions of this Agreement. 
Summers represents that it is his good faith belief that as of September 30,
2014 he was not, directly or indirectly, performing services for or obtained a
financial or ownership interest in any Outside Arrangement that would violate
the preceding

 

3

--------------------------------------------------------------------------------


 

sentence other than his service to Virginia Heritage Bank.  Except for such
Outside Interests for which, directly or indirectly, he performs services or in
which he has obtained a financial or ownership interest as of September 30,
2014, Summers shall promptly notify the Chairman of the Board of any Outside
Arrangement for which, directly or indirectly, he performs services or in which
he obtains a financial or ownership interest, provide the Chairman with any
written agreement in connection therewith and respond fully and promptly to any
questions that the Chairman may ask with respect to any Outside Arrangement.  If
the Chairman determines that Summers’ participation in an Outside Arrangement
would interfere with his satisfactory performance of his duties to the Bank,
present a conflict of interest with the Bank and/or Bancorp, breach his duty of
loyalty or fiduciary duties to the Bank and/or Bancorp, or otherwise conflict
with the provisions of this Agreement, Summers shall not undertake, or shall
cease, such Outside Arrangement as soon feasible after the Chairman notifies him
of such determination.  Notwithstanding any provision hereof to the contrary,
this Section 4.2 does not restrict Summers’ right to (i) own securities of any
Entity that files periodic reports with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended,
provided that his total ownership constitutes less than two percent (2%) of the
outstanding securities of such company.

 

4.3                               Compliance with Law.  Summers shall comply
with all laws, statutes, ordinances, rules and regulations relating to his
retention and duties.

 

ARTICLE 5

COMPENSATION

 

5.1.                            In payment for all services rendered pursuant to
this Agreement, or otherwise provided in his capacity as a member of the Bank
Board and/or Bancorp Board, or any committee thereof, and the covenants
contained herein, the Bank shall pay to Summers the following in lieu of any
retainer, annual fee, monthly fee, meeting fee, award of equity based
compensation or other compensation paid to members of the Bank Board of Bancorp
Board generally for service or attendance as a member thereof or any committee
thereof; and in lieu of participation in any welfare or benefit plan, program or
arrangement made available to any director or employee of the Bancorp or Bank:

 

5.1.1                     Annual Compensation.  Summers shall be paid an annual
retainer (“Annual Compensation”) of three hundred thousand dollars ($300,000) on
an annualized basis.  The Bank shall pay Summers’ Annual Compensation in equal
installments monthly, consistent with the frequency of payments to other
non-employee members of the Boards of Directors of Bancorp and the Bank. 
Summers’ Annual Compensation may be adjusted not less frequently than annually
by action of the Bancorp Board and Bank Board (or authorized committee thereof).

 

5.1.2                     Expenses.  Bancorp and Bank shall, promptly upon
presentation of proper expense reports therefor, pay or reimburse Summers, in
accordance with the policies and procedures established from time to time by
Bancorp and Bank for their directors, for all reasonable and customary travel
(other than local use of an automobile) and other out-of-pocket expenses
incurred by Summers in promoting the business of Bancorp and Bank, including
approved membership fees, dues and the cost of attending business related
seminars, meetings and conventions.

 

5.2                               Taxation.  Summers agrees that he will be
treated by Bancorp and Bank as an independent contractor for purposes of all
taxes (local, state and federal).  As an independent contractor, Summers
acknowledges that he will not be entitled to receive unemployment benefits in
the event this Agreement terminates, or workers’ compensation benefits in the
event that he is injured in any manner while performing obligations under this
Agreement.  Summers will be solely responsible to pay any and applicable all
local, state and/or federal income and social security and unemployment taxes. 
Summers will reimburse Bancorp and Bank for fifty percent (50%) of any tax
amounts or penalties it may become obligated to pay in respect of amounts paid
to him, in the event Summers is ultimately determined to be an employee, rather
than an independent contractor, by any court or governmental or administrative
agency.

 

5.3                               Life Insurance.  Bancorp and/or Bank may, at
its cost, obtain and maintain “key-man” life insurance and/or company/Bank-owned
life insurance on Summers in such amount as determined by the Bancorp Board or
Bank Board from time to time.  Summers agrees to cooperate fully and to take all
actions reasonably required by Bancorp or Bank in connection with such
insurance.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 6

CONDITIONS SUBSEQUENT TO CONTINUED OPERATION AND EFFECT OF AGREEMENT.

 

6.1                               Continued Approval by Bank Regulatory
Agencies.  This Agreement and all of its terms and conditions, and the continued
operation and effect of this Agreement and the Bancorp’s and Bank’s continuing
obligations hereunder, shall at all times be subject to the continuing approval
of any and all Bank Regulatory Agencies whose approval is a necessary
prerequisite to the continued operation, or in the case of Bancorp, ownership
and control, of the Bank.  Should any term or condition of this Agreement, upon
review by any Bank Regulatory Agency, be found to violate or not be in
compliance with any then-applicable statute or any rule, regulation, order or
understanding promulgated by any Bank Regulatory Agency, or should any term or
condition required to be included herein by any such Bank Regulatory Agency be
absent, this Agreement may be rescinded and terminated by the Bank if the
parties hereto cannot in good faith agree upon such additions, deletions or
modifications as may be deemed necessary or appropriate to bring this Agreement
into compliance.

 

ARTICLE 7

TERMINATION

 

Prior to the Expiration Date, the Term of this Agreement may be terminated as
provided below in this Article 7.

 

7.1                               Termination Upon Death.  The Term shall
automatically terminate upon the death of Summers.

 

7.2                               Termination by Summers.  Summers shall have
the right to terminate the Term at any time by tendering his resignation as a
member of the Bancorp Board and Bank Board and all committees thereof, such
termination to be effective on the date ninety (90) days after the date on which
Summers gives such notice to Bancorp and the Bank unless Bancorp and the Bank
advise Summers in writing of an earlier date on which such termination is to be
effective, or Bancorp, the Bank and Summers agree in writing to a later date on
which such termination is to be effective.

 

7.3.                            Automatic Termination upon Termination of Status
as a Director.  This Agreement shall automatically terminate if (i) Summers is
not reelected as a member of the Bancorp Board and Bank Board at any annual
meeting of shareholders of Bancorp and/or Bank, unless within 15 days
thereafter, he is appointed to the Board by action of the Bancorp Board or Bank
Board; or (ii) Summers is removed as a member of the Board of Directors of
Bancorp and Bank.

 

7.4                              Pre-Termination Annual Compensation and
Expenses.  Following termination under the provisions of Section 7.1,
Section 7.2 or Section 7.3, Summers (or his estate) shall not be entitled to any
further payment except as follows: (a) Bank shall pay any unpaid Annual
Compensation due for the period prior to the Termination Date; and (b) following
submission of proper expense reports, Bank shall reimburse expenses incurred
prior to the Termination Date and subject to reimbursement pursuant to
Section 5.1.3 hereof.  These payments shall be made promptly upon termination
and within the period of time mandated by law.

 

7.5                              Post-termination Compensation. For so long as
Bank and Bancorp desire the noncompete benefits contained in Section 8.4 below,
Bank shall pay Summers monthly an amount equal to one-twelfth of his Annual
Compensation in effect immediately prior to termination. In the event payment is
not received timely by Summers, he shall provide written notice to Bank. Failure
of Bank to fund such monthly payment within five (5) business days of receipt of
such notice shall constitute expiration of the post-termination compensation and
accordingly, termination of the noncompete agreement pursuant to Section 8.4
below. Nothing herein, including failure to make payments under this
Section 7.5, shall affect Summer’s noncompete obligations under that certain
Non-Compete (hereinafter defined).

 

5

--------------------------------------------------------------------------------


 

ARTICLE 8

CONFIDENTIALITY; NON-COMPETITION; NON-INTERFERENCE

 

8.1                              Confidential Information.  Summers, during his
service with the Bank and Bancorp, will have, and has had, access to and become
familiar with various confidential and proprietary information of the Bank
Entities and/or relating to the business of the Bank Entities (“Confidential
Information”), including, but not limited to: business plans; operating results;
financial statements and financial information; contracts; mailing lists;
purchasing information; customer data (including lists, names and requirements);
feasibility studies; personnel related information (including compensation,
compensation plans, and staffing plans); internal working documents and
communications; and other materials related to the businesses or activities of
the Bank Entities which is made available only to employees with a need to know
or which is not generally made available to the public.  Failure to mark any
Confidential Information as confidential, proprietary or protected information
shall not affect its status as part of the Confidential Information subject to
the terms of this Agreement.

 

8.2                              Nondisclosure.  Summers hereby covenants and
agrees that he shall not, directly or indirectly, disclose or use, or authorize
any Person to disclose or use, any Confidential Information (whether or not any
of the Confidential Information is novel or known by any other Person); provided
however, that this restriction shall not apply to the use or disclosure of
Confidential Information (i) to any governmental entity to the extent required
by law, (ii) which is or becomes publicly known and available through no
wrongful act of Summers or any Affiliate of Summers or (iii) in connection with
the performance of Summers’ duties under this Agreement.

 

8.3                             Documents.  All files, papers, records,
documents, compilations, summaries, lists, reports, notes, databases, tapes,
sketches, drawings, memoranda, and similar items (collectively, “Documents”),
whether prepared by Summers, or otherwise provided to or coming into the
possession of Summers, that contain any proprietary information about or
pertaining or relating to the Bank Entities (the “Bank Information”) shall at
all times remain the exclusive property of the Bank Entities.  Promptly after a
request by the Bank or the Termination Date, Summers shall take reasonable
efforts to (i) return to Bancorp and Bank all Documents in any tangible form
(whether originals, copies or reproductions) and all computer disks or other
media containing or embodying any Document or Bank Information and (ii) purge
and destroy all Documents and Bank Information in any intangible form (including
computerized, digital or other electronic format) as may be requested in writing
by the Chief Executive Officer of the Bank or Chairman of the Bank, and Summers
shall not retain in any form any such Document or any summary, compilation,
synopsis or abstract of any Document or Bank Information.

 

8.4                               Non-Competition.  Summers hereby acknowledges
and agrees that, during the course of his service to the Bank Entities, in
addition to his access to Confidential Information, Summers has become, and will
become, familiar with and involved in all aspects of the business and operations
of the Bank Entities. Subject to payment of post-termination compensation
pursuant to Section 7.5 above as provided therein, Summers hereby covenants and
agrees that during the Term until the date one eighteen (18) months after the
Termination Date (the “Restricted Period”), Executive will not at any time
(except for the Bank Entities), directly or indirectly, in any capacity (whether
as a proprietor, owner, agent, officer, director, shareholder, organizer,
partner, principal, manager, member, employee, contractor, consultant or
otherwise):

 

(a) provide any advice, assistance or services of the kind or nature which he
provided to any of the Bank Entities or relating to business activities of the
type engaged in by any of the Bank Entities within the preceding two years, to
any Person who owns or operates a Competitive Business or to any Person that is
attempting to initiate or acquire a Competitive Business (in either case, a
“Competitor”) if (i) such Competitor operates, or is planning to operate, any
office, branch or other facility (in any case, a “Branch”) that is (or is
proposed to be) located within a fifty (50) mile radius of the Bank’s
headquarters or any Branch of the Bank Entities and (ii) such Branch competes or
will compete with the products or services offered or planned to be offered by
the Bank Entities during the Restricted Period; or

 

(b) sell or solicit sales of Competitive Products to Persons within such 50 mile
radius, or assist any Competitor in such sales activities.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding any provision hereof to the contrary, this Section 8.4 does not
restrict Summers’ right to (i) own securities of any Entity that files periodic
reports with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended; provided that his total
ownership constitutes less than two percent (2%) of the outstanding securities
of such company and that such ownership does not does not violate: (A) the Code
of Conduct or any other policy of the Bank, including any policy related to
inside information; (B) any applicable securities law; or (C) any applicable
standstill or other similar contractual obligation of the Bank.

 

8.5                              Non-Interference.  Summers hereby covenants and
agrees that during the Restricted Period, he will not, directly or indirectly,
for himself or any other Person (whether as a proprietor, owner, agent, officer,
director, shareholder, organizer, partner, principal, member, manager, employee,
contractor, consultant or any other capacity):

 

(a)                                 induce or attempt to induce any customer,
supplier, officer, director, employee, contractor, consultant, agent or
representative of, or any other Person that has a business relationship with any
Bank Entity, to discontinue, terminate or reduce the extent of its, his or her
relationship with any Bank Entity or to take any action that would disrupt or
otherwise damage any such relationship;

 

(b)                                 solicit any customer of any of the Bank
Entities for the purpose of providing any Competitive Products or Services to
such customer (other than any solicitation to the general public that is not
disproportionately directed at customers of any Bank Entity); or

 

(c)                                  solicit any employee of any of the Bank
Entities to commence employment with, become a consultant or independent
contractor to or otherwise provide services for the benefit of any other
Competitive Business.

 

In applying this Section 8.5:

 

(i)                                     the term “customer” shall be deemed to
include, at any time, any Person to which any of the Bank Entities had, during
the six (6) month period immediately prior to such time, (A) sold any products
or provided any services or (B) submitted, or been in the process of submitting
or negotiating, a proposal for the sale of any product or the provision of any
services;

 

(ii)                                  the term “supplier” shall be deemed to
include, at any time, any Person which, during the six (6) month period
immediately prior to such time, (A) had sold any products or services to any of
the Bank Entities or (B) had submitted to any of the Bank Entities a proposal
for the sale of any products or services;

 

(iii)                               for purposes of clause (c), the term
“employee” shall be deemed to include, at any time, any Person who was employed
by any of the Bank Entities within the prior six (6) month period (thereby
prohibiting Summers from soliciting any Person who had been employed by any of
the Bank Entities until six (6) months after the date on which such Person
ceased to be so employed); and

 

(iv)                              If during the Restricted Period any employee
of any of the Bank Entities accepts employment with or is otherwise retained by
any Competitive Business of which Summers is an owner, director, officer,
manager, member, employee, partner or employee, or to which Summers provides
material services, it shall be presumed that such employee was hired in
violation of the restriction set forth in clause (c) of this Section 8.5, with
such presumption to be overcome only upon Summers’ showing by a preponderance of
the evidence that he was not directly or indirectly involved in the hiring,
soliciting or encouraging such employee to leave employment with the Bank
Entities.

 

7

--------------------------------------------------------------------------------


 

8.6                              Injunction. In the event of any breach or
threatened or attempted breach of any provision of this Article 8 by Summers,
Bancorp and Bank shall, in addition to and not to the exclusion of any other
rights and remedies at law or in equity, be entitled to seek and receive from
any court of competent jurisdiction (i) full temporary and permanent injunctive
relief enjoining and restraining Summers and each and every other Person
concerned therein from the continuation of such violative acts and (ii) a decree
for specific performance of the applicable provisions of this Agreement, in each
case without being required to furnish any bond or other security.

 

8.7                               Reasonableness.

 

8.7.1                    Summers has carefully read and considered the
provisions of this Article 8 and, having done so, acknowledges that he fully
understands them, that he has had the opportunity to consult with counsel of his
own choosing regarding the meaning and effect of such provisions at his
election, and he agrees that the restrictions and agreements set forth in this
Article 8 are fair and reasonable and are reasonably required for the protection
of the interests of the Bank Entities and their respective businesses,
shareholders, directors, officers and employees.  Summers further agrees that
the restrictions set forth in this Agreement will not impair or unreasonably
restrain his ability to earn a livelihood. Summers further acknowledges that his
services as a Director has been and shall continue to be of special, unique and
extraordinary value to the Bank.

 

8.7.2                    If any court of competent jurisdiction should determine
that the duration, geographical area or scope of any provision or restriction
set forth in this Article 8 exceeds the maximum duration, geographic area or
scope that is reasonable and enforceable under applicable law, the parties agree
that said provision shall automatically be modified and shall be deemed to
extend only over the maximum duration, geographical area and/or scope as to
which such provision or restriction said court determines to be valid and
enforceable under applicable law, which determination the parties direct the
court to make, and the parties agree to be bound by such modified provision or
restriction.

 

8.8                               Additional Obligations.

 

8.8.1                     Non-disparagement.  Summers shall not during or after
Summers’ period of service, disparage any officers, directors, employees,
business, products, or services of the Bank, except when compelled to do so in
connection with a government investigation or judicial proceeding, or as
otherwise may be required or protected by law.

 

8.8.2                     Cooperation.  During and after Summers’ service,
Summers shall fully cooperate with the reasonable requests of the Bank,
including providing information, with regard to any matter that Summers has
knowledge of as a result of Summers’ service as a Director of Bancorp and Bank
or prior employment with VHB.  Summers further agrees to comply with any
reasonable request by Bancorp and the Bank to assist in relation to any
investigation into any actual or potential irregularities, including without
limitation assisting with any threatened or actual litigation concerning the
Bank, giving statements/affidavits, meeting with legal and/or other professional
advisors, and attending any legal hearing and giving evidence; provided that
Bancorp and/or the Bank shall reimburse Summers for any reasonable out-of-pocket
expenses reasonably incurred by Summers in giving such assistance.  To the
extent such assistance is to be performed on a date later than the later to
occur of December 9, 2015 and cessation of post-termination compensation under
Section 7.5, Bank shall pay Summers, in addition to such reimbursement, an
hourly rate for the time expended for such assistance that is proportionate to
Summers’ Annual Compensation immediately prior to such cessation, as if on a
forty-hour per week schedule, adjusted once a year for the CPI increase. Summers
agrees to notify Bancorp and the Bank immediately if Summers is contacted by any
third parties for information or assistance with any matter concerning Bancorp,
the Bank or VHB and agrees to co-operate with Bancorp and the Bank with regard
to responding to such requests.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 9

MISCELLANEOUS

 

9.1                              Assignability.  Summers shall have no right to
assign this Agreement or any of his rights or obligations hereunder to another
party or parties.  Bancorp and Bank may assign this Agreement to any of its
Affiliates or to any Person that acquires a substantial portion of the operating
assets of Bancorp or Bank. Upon any such assignment by Bancorp or Bank,
references in this Agreement to Bancorp or Bank shall automatically be deemed to
refer to such assignee instead of, or in addition to, Bancorp or Bank, as
appropriate in the context.

 

9.2.                          Governing Law; Venue.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Maryland
applicable to contracts executed and to be performed therein, without giving
effect to the choice of law rules thereof. Any action to enforce any provision
of this Agreement may be brought only in a court of the State of Maryland or in
the United States District Court for the District of Maryland.  Accordingly,
each party (a) agrees to submit to the jurisdiction of such courts and to accept
service of process at its address for notices and in the manner provided in
Section 9.3 for the giving of notices in any such action or proceeding brought
in any such court and (b) irrevocably waives any objection to the laying of
venue of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient or
inappropriate forum.

 

9.3.                         Notices.  All notices, requests, demands and other
communications required to be given or permitted to be given under this
Agreement shall be in writing and shall be conclusively deemed to have been
given as follows: (a) when hand delivered to the other party; (b) when received
by facsimile at the facsimile number set forth below, provided, however, that
any notice given by facsimile shall not be effective unless either (i) a
duplicate copy of such facsimile notice is promptly given by depositing the same
in a United States post office first-class postage prepaid and addressed to the
applicable party as set forth below or (ii) the receiving party delivers a
written confirmation of receipt for such notice either by facsimile or by any
other method permitted under this section; or (c) when deposited in a United
States post office with first-class certified mail, return receipt requested,
postage prepaid and addressed to the applicable party as set forth below; or
(d) when deposited with a national overnight delivery service reasonably
approved by the parties (Federal Express and DHL WorldWide Express being deemed
approved by the parties), postage prepaid, addressed to the applicable party as
set forth below with next-business day delivery guaranteed; provided that the
sending party receives a confirmation of delivery from the delivery service
provider.  Any notice given by facsimile shall be deemed received on the date on
which notice is received except that if such notice is received after 5:00 p.m.
(recipient’s time) or on a non-business day, notice shall be deemed given the
next business day).  Any notice sent by Untied States mail shall be deemed given
three (3) business days after the same has been deposited in the United States
mail.  Any notice given by national overnight delivery service shall be deemed
given on the first business day following deposit with such delivery service. 
For purposes of this Agreement, the term “business day” shall mean any day other
than a Saturday, Sunday or day that is a legal holiday in Montgomery County,
Maryland.  The address of a party set forth below may be changed by that party
by written notice to the other from time to time pursuant to this Article.

 

 

To:

David P. Summers

 

21009 Starflower Way

 

Ashburn, VA 20147

 

Fax No.: 703.724.4335

 

Email: vasummers@aol.com

 

 

 

 

To:

Bancorp or Bank

 

c/o Ronald D. Paul

 

7815 Woodmont Ave.

 

Bethesda, MD 20814

 

Fax No.: 301-986-8529

 

9

--------------------------------------------------------------------------------


 

 

cc:

Eagle Bancorp, Inc.

 

 

General Counsel

 

7830 Old Georgetown Road, Third Floor

 

Bethesda, MD 20814

 

Fax No.: 301-841-9872

 

9.4.                          Entire Agreement.  This Agreement contains all of
the agreements and understandings between the parties hereto with respect to
Summers’s service as a Director of Bancorp and Bank and the subject matter
hereof, and supersede all prior agreements, arrangements and understandings
related to the subject matter hereof, except for that certain Non-Competition,
Non-Solicitation and Non-Disparagement Agreement dated as of June 9, 2014 (the
“Non-Compete”) by and among Bancorp, the Bank and Summers, which such
Non-Compete shall continue in full force and effect. To the extent of a conflict
or inconsistency between the provisions of this Agreement and the Non-Compete
during any period when both are in effect, the more restrictive of the
provisions of this Agreement or the Non-Compete shall apply.  Except as set
forth in the Non-Compete, no representation, promise, inducement or statement of
intention has been made by either party that is not set forth in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise, inducement or statement of intention not so set forth.

 

9.5.                          Headings.  The Article and Section headings
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.

 

9.6.                          Severability.  Should any party of this Agreement
for any reason be declared or held illegal, invalid or unenforceable, such
provisions or portion of such provision shall be deemed severed herefrom, and
such determination shall not affect the legality, validity or enforceability of
any remaining portion or provision of this Agreement, which remaining portions
and provisions shall remain in force and effect as if this Agreement has been
executed with the illegal, invalid or unenforceable portion thereof eliminated.

 

9.7.                          Amendment; Waiver.  Neither this Agreement nor any
provision hereof may be amended, modified, changed, waived, discharged or
terminated except by an instrument in writing signed by the party against which
enforcement of the amendment, modification, change, waiver, discharge or
termination is sought. The failure of either party at any time or times to
require performance of any provision hereof shall not in any manner affect the
right at a later time to enforce the same.  No waiver by either party of the
breach of any term, provision or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term, provision or covenant contained in this Agreement.

 

9.8.                          Gender and Number.  As used in this Agreement, the
masculine, feminine and neuter gender, and the singular or plural number, shall
each be deemed to include the other or others whenever the context so indicates.

 

9.9.                          Binding Effect.  This Agreement is and shall be
binding upon, and inures to the benefit of, the Bank, its successors and
assigns, and Summers and his heirs, executors, administrators, and personal and
legal representatives.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

EAGLE BANCORP, INC.

 

 

 

 

 

By:

/s/ Ronald D. Paul

 

Name: Ronald D. Paul

 

Title: Chief Executive Officer

 

 

 

EAGLEBANK

 

 

 

 

 

By:

/s/ Ronald D. Paul

 

Name: Ronald D. Paul

 

Title: Chief Executive Officer

 

 

 

 

 

/s/ David P. Summers

 

David P. Summers

 

11

--------------------------------------------------------------------------------